 KAISER-PERMANENTE MEDICAL CARE147Kaiser-Permanente Medical Care Program and Hos-pital and Service Employees Union, Local 399.Case 31-CA-8603March 4, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn October 9, 1979, Administrative Law JudgeDavid G. Heilbrun issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The complaint alleges, inter alia, that Respon-dent unlawfully bypassed the Union by requestingemployees to waive their contractual right to over-time pay in exchange for preferred work schedules.The Administrative Law Judge found that Respon-dent merely contacted several employees about thepossible application of the overtime provision inthe contract, and that it did not negotiate with em-ployees to change any term of employment. Hetherefore recommended dismissal of the allegationthat Respondent's solicitation of waivers violatedSection 8(a)(5) and (1) of the Act.We disagree with the Administrative LawJudge's finding that Respondent did not deal di-rectly with employees concerning a proposedchange in existing terms and conditions of employ-ment. The evidence shows that Respondent's prac-tice had been to assign work schedules on the basisof seniority. Respondent reassessed its schedulingpolicy in September 1978 after receiving com-plaints from employees in the hematology depart-ment. As a result, Respondent proposed that alllaboratory assistants in the hematology sectionwork a new schedule consisting of alternativeworkweeks of 6 and 4 consecutive days. The pro-posed schedule involved considerable amounts ofovertime under the contract, however, and Re-spondent conditioned its implementation upon ob-taining waivers of overtime pay rights from the af-fected employees. Respondent, without consultingthe Union, approached several employees and so-licited waivers.248 NLRB No. 24We find that the right to overtime pay was aterm and condition of employment under the con-tract. Respondent was therefore obligated to nego-tiate the matter with the Union. Instead, withoutany discussion with the Union, Respondent solicit-ed waivers directly from employees. Contrary tothe Administrative Law Judge's finding, Respon-dent did not merely seek to utilize the contractprovision concerning overtime. For, while the con-tract provides an exception to overtime rateswhere an employee requests a particular schedule, itdoes not authorize the type of solicitation that Re-spondent undertook as part of its proposal to insti-tute a new departmentwide schedule. Accordingly,we find that Respondent violated Section 8(a)(5)and (1) by failing to consult the Union and dealingdirectly with employees concerning waivers of theright to overtime pay.AMENDED CONCLUSIONS OF LAW1. By bypassing the Union and dealing directlywith employees as to wages, hours, and otherterms and conditions of employment covering em-ployees in the unit found appropriate herein, Re-spondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.2. The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged inunfair labor practices, we shall order it to ceaseand desist therefrom and take certain affirmativeaction designed to effectuate the policies of theAct.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Kaiser-Permanente Medical Care Program, LosAngeles, California, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Bypassing the Union and dealing directlywith employees as to wages, hours, and otherterms and conditions of employment covering em-ployees in the following appropriate unit:All employees employed by Kaiser-Perman-ente Medical Care Program at its VermontAvenue facility in Los Angeles, California, ex-cluding Medical Doctors, Registered Nurses,Registered Pharmacists, Optometrists, Pharma- 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDcy Cashiers, supervisory employees and Confi-dential Secretaries.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights guaranteed by Section 7 of theAct.2. Take the following affirmative action:(a) Bargain collectively with Hospital and Ser-vice Employees Union, Local 399, with respect towages, hours, and other terms and conditions ofemployment of the employees in the unit describedabove.(b) Post at its facility on Vermont Avenue in LosAngeles, California, copies of the attached noticemarked "Appendix."' Copies of said notice, onforms provided by the Regional Director forRegion 31, after being duly signed by a representa-tive of Respondent, shall be posted by Respondentimmediately upon receipt thereof, and be main-tained by Respondent for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 31,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing andOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT bypass Hospital and ServiceEmployees Union, Local 399, and deal directlywith our employees in derogation of their ex-clusive bargaining representative with respectto wages, hours, and other terms and condi-tions of employment covering employees inthe following appropriate unit:All employees employed at the VermontAvenue facility in Los Angeles, California,excluding Medical Doctors, RegisteredNurses, Registered Pharmacists, Optom-etrists, Pharmacy Cashiers, supervisory em-ployees and Confidential Secretaries.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of rights guaranteed themby Section 7 of the Act.KAISER-PERMANENTE MEDICAL CAREPROGRAMDECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge: Thiscase was heard at Los Angeles, California, on June 14,1979, based on a complaint alleging that Kaiser-Perman-ente Medical Care Program, called Respondent, violatedSection 8(a)(1) and (5) of the Act through direct negotia-tion with employees during September 1978 in deroga-tion of Hospital and Service Employees Union, Local399, called the Union, as exclusive bargaining representa-tive of such employees, while contemporaneously threat-ening to discharge the Union's chief steward because heattempted to resolve employee complaints concerningtheir working conditions or because he engaged in otherprotected concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection.Upon the entire record,' my observation of witnesses,and consideration of a post-hearing brief filed by GeneralCounsel, I make the following:FINDINGS OF FACT AND RESULTANT CONCLUSIONOF LAWPursuant to a lengthy bargaining relationship, the cur-rent contract between these parties was executed Sep-tember 29, 1977, to be retroactively effective from April1, 1977, and last through March 31, 1980. Its scope isthroughout Los Angeles and Orange Counties, in whichseveral medical centers are situated. This case arose atthe Sunset facility where 3,700 persons are employed,mostly in 7-day operations.2The contract has a section on overtime rates in whichthe following language, new to the current agreement,appears:All worked [sic] performed on the sixth (6th) con-secutive day of work shall be paid for at the over-time rate of one and one-half (1-1/2) times thestraight time hourly rate, except when such sched-ule results from the request of the employee. [Arti-cle VI, section 3-margin reference 606.]' Counsel for the Charging Party participated in this case only to theextent of his presence during the morning portion of the hearing. Respon-dent's counsel made an oral summation at the conclusion of the hearingand waived filing of a brief. I hereby note and correct the transcript asrequested by General Counsel in an unopposed motion.2 Respondent is engaged in operating hospitals and clinics in southernCalifornia, annually deriving gross revenues in excess of $250,000, whilepurchasing and receiving goods or services valued in excess of S50,000directly from suppliers located outside California. I find from this thatRespondent is an employer engaged in commerce within the meaning ofSec. 2(6) and (7) of the Act, and a health care institution within themeaning of Sec. 2(14). 1 further find, as is admitted, that the Union is alabor organization within the meaning of Sec. 2(5). KAISER-PERMANENTE MEDICAL CARE149Around mid-September 1978 management convened ameeting of supervisors to deal with complaints aboutwork schedules emanating from laboratory assistants ofthe hematology section. Maxine Dunn, supervisor of thisfunction, Nathaniel Keith, supervisor of microbiology,and others labored over this, concluding that the objec-tive of giving at least alternate weekends off to the mostsenior employees could only be achieved if all affectedwent on a "6-4" schedule. This signifies a workweek of6 consecutive days followed by 1 of only 4 days for bal-ance. At that point in time certain laboratory employeeshad already waived overtime premium for the sixth con-secutive day of work by signing a document to thiseffect in consideration of having every other weekendoff. From this confab, Keith was designated to obtainconsent of several persons not yet so signing.3On or about September 27 he approached this group(which included Bertha Lewis, Lola Ray, and others)with a blank form reading:Laboratory Supervisor1526 Edgemont LaboratoryI agree to work a schedule of six days in one workweek, at straight time pay, and four days in theother work week in order to have alternating week-ends off.(Employee Signature)(Date)cc: EmployeeEmployee File (Dept.)Employee RelationsHe proposed that they each sign in order to get the bestpossible work schedule. All declined, and he returnedsheepishly to advise Dunn that these personnel of herdirect supervision were united in opposing any changewhich might be a relinquishment of rights. For theirpart, the employees so importuned had taken the occa-sion of that afternoon's work break to speak with UnionChief Steward Jimmy L. Adams, Sr., on the matter. Headvised them not to sign as requested, particularly be-cause he was not satisfied with the document's legalitynor had he been able to carefully scrutinize its contents.This episode led in turn to a chance meeting with Dunn,who seemingly sensed a concern about the proposedwaiver and invited Adams into a supervisor's office forfurther discussion. They were soon joined by Keith, andafter inconclusive argument ensued supervisory ChiefTechnician Richard C. Pascual was summoned. Anangry debate followed between Adams and Pascual, theformer insisting that waivers of this type were illegal andthe latter responding that the effort was but an exerciseof management rights in scheduling employees. Soon"hollering" occurred causing Adams to announce he wasleaving rather than "take this" any longer. As he movedtoward a door, Pascual suddenly ameliorated his toneand grasped at Adams' coat sleeve in asking that he wait.3 Approximately 35 persons are employed in hematology. Without theability to assign them all to a 6-4 schedule. complete functional coveragecould not be achieved and still have a modicum of alternate weekends offfor more senior peopleAdams huffed free and walked away as Pascual calledafter him not to come back for any more discussion ofthe subject.4Adams then proceeded to schedule tasks required inhis occupation of autopsy technician, pausing only totelephone another steward asking that it be reported tothe Union's president that he had just been "terminated."Before completion of his work shift that day, Adams wasvisited in the morgue by Labor Relations RepresentativeGordon Hill who inquired about the reported "hassle"with Pascual, complimented Adams on his calmness andadvised he would "get with [Adams] later."The following day Adams caused a grievance to befiled, accompanied by a lengthy statement of complaintthat described in its opening phrasing how he was "mali-ciously assaulted, battered and humiliated by ...Pas-cual." That grievance was supplanted by the instantcomplaint, insofar as paragraph 12 relates to matters al-legedly affecting Adams.This case warrants only minimum comment. Theclaimed bypassing of the Union is shown to be nothingmore than a routine solicitation of employee cooperation,should it suit their personal preference, in achieving con-tentment with work schedules of the round-the-clock he-matology function, but without the extraordinary busi-ness cost of premium pay for the sixth day necessitatedin making coverage. The motivation was benevolent aslong-service employee Lola Ray conceded that "lot[s] ofcomplaints" had arisen about scheduling, while she her-self preferred weekends off. But more importantly achange was not being negotiated directly with employ-ees, only a contact seeking to apply a feature expresslycontained in the negotiated agreement For this reasonauthorities relied on by the General Counsel are largelyirrelevant, and the two perhaps even remotely in pointare clearly distinguishable.64 I credit Pascual's testimony that he uttered "Jimmy if you leavenow, do not come back " This is corroborated by an impressively forth-right Keith, and also is a believable expression of the controlled exaspera-tion felt by Pascual at this point. I discredit the testimony of Adams thatPascual literally and simply said Adams "ain't coming back" if he left, aremark which even on its face and under the known circumstances re-quires a tormented construction before being argued as a threat of dis-charge5 A year earlier, and in the context of the freshly signed agreement andefforts to appropriately schedule the three employees covering a special-ized clinic at the Bellflower medical center, a business representative ofthe Union had confirmed in writing to the employee relations office atthat facility that "the practice ..regarding members giving up the sixthday premium in order to get every other weekend off [was] contractuallycorrect. .." While Respondent relies heavily on this evidence, it doesnot directly address the issue here which is not that the sixth day mightbe paid only at straight time but instead how this would come to passa In Obie Pacific. Incorporated, 196 NLRB 458 (1972), an employer hadpolled employees to determine their opinion of a work rule for the pur-pose of subsequently presenting such collective views to their bargainingrepresentative "as a basis for obtaining a concession." In finding a viola-tion, the Board emphasized the question to be whether an employer"may attempt to erode a union's bargaining position by engaging in adirect effort to determine employee sentiment rather than leave such ef-forts to the agent of the employees." In Shenango Steel Buildings. Incorpo-rated, 231 NLRB 586 (1977) the Board remedied a technical violation ofassembling employees during mid-term of a labor contract to discuss thepossibility of instituting a 10-hour. 4-day work schedule, which astermed a "direct dealing with employees'" warranting a cease-and-desistContinued ISODECISIONS OF NATIONAL LABOR RELATIONS BOARDThat branch of the complaint dealing with Adams' tra-vails is similarly without merit. The fair meaning of Pas-cual's utterance was nothing more than a telling how hedid want to repeat the delicate restoration of egos done aday or so before after petulant confrontation between alaboratory runner and the assistant director of nursing;an episode in which Adams had disjointedly pressed aclaim of ill treatment toward his rank-and-file constitu-ent. Adams compounded this whole sorry saga by theorder "to assure employees that [their employer] will not again bypasstheir collective-bargaining representative."vexatious postscript of how he deemed himself fired.This conclusion cannot be reached by any fair-mindedevaluation of what was said in context of the buildup im-mediately preceding it, nor that the utterance even sig-naled such a threat.Overall, the General Counsel has not supported thecomplaint with adequate proof, and Board Member Pen-ello's teachings about unwarranted preoccupation with"trivia" and "trifles" have application here. Peerless FoodProducts, Inc., 236 NLRB 161 (1978); United States PostalService, 242 NLRB No. 39 (1979).[Recommended Orderfor dismissal omitted from publication.]